PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Caldwell, Nathan, D.
Application No. 16/091,637
Filed: 5 Oct 2018
For: COMPOSITIONS AND METHODS FOR CONTROLLING FECUNDITY OF ARACHNIDA SPECIES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 28, 2021 and supplemented August 05, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of October 07, 2020, which set a shortened statutory period for reply of three months. An one (1) month extension of time under 37 CFR 1.136(a) was filed on February 04, 2021. Accordingly, the application became abandoned on February 12, 2021.  A Notice of Abandonment was mailed April 21, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1360, and the submission required by 37 CFR 1.114;  (2) the petition fee of $2100; and (3)  a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. 


This application is being referred to Technology Center Art Unit 1616 for processing of the previously filed RCE filed April 08, 2021, and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET